DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/21 has been entered.
 
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

Accordingly, Claims 1-8, 16 have been cancelled.

Response to Amendment

	Currently, the pending Claims are 9, 11, 14-15, 17. The examined Claims are 9, 11, 14-15, 17, with Claim 1 being amended herein. 

Response to Arguments

	Applicant has mainly amended independent Claim 9 to require that lithium tungstate in two distinct forms (i.e. a form of fine particles and a form of a thin coating film) is present on a surface of the primary particles of the lithium-metal composite oxide.

	Accordingly, Applicant argues that the prior art of record (i.e. Kawaii, as modified by Yokoyama and Kokado) neither teaches nor obviates the instantly claimed positive electrode active material of Claim 9. In particular, Applicant argues that that none of the aforementioned prior art references of record teach or obviate lithium tungstate being in the form of both fine particles and a thin coating film on the surface of primary particles of a lithium-metal composite oxide in accordance with Claim 9 (Pages 9-11 of Remarks). Applicant argues that Kawaii does not mention the form of lithium tungstate, Kokado only teaches the dispersion of lithium tungstate between particles of a lithium metal composite oxide, and Yokoyama only discloses lithium tungstate in the form of fine particles on the surface of primary active material particles (Pages 9-11 of Remarks). Furthermore, Applicant argues that the prior art of 

	Applicant’s amendments/arguments are found to be persuasive. Accordingly, all previous prior art rejections of record are hereby withdrawn.

Allowable Subject Matter

Claims 9, 11, 14-15, 17 are allowed.



The closest prior art references of record relevant to independent Claim 9 are Kawaii, Kokado, and Yokoyama.

Kawaii teaches a positive electrode active material composed of a lithium-metal composite oxide powder (¶ 0139) having a layered crystal structure constituted by primary particles and secondary particles formed by aggregation of the primary particles (¶ 0036 & 0044; fig. 2); and wherein the positive electrode active material is represented by a general formula LizNi1-x-yCoxMyWaO2+α, in this case Li1.15Ni0.333Co0.333Mn0.333W0.005O2 (¶ 0084, Example 1) and Li1.15Ni0.333Co0.333Mn0.333W0.008O2 (¶ 0085, Example 2), and has a lithium tungstate on a surface of the primary particles of the lithium-metal composite oxide, in this case Li2WO5 exists in the vicinity of the surface of the particles (¶ 0136).
Kokado teaches providing lithium tungstate in the form of Li4WO5, Li2WO4, and Li6W2O9 where the amount of Li4WO5 is not less than 50 mol% (¶ 0049) and further teaches that the primary particle includes fine particles containing Li and W on its surface (¶ 0025 & 0031) where the fine particle diameter is 1 nm to 100 nm (¶ 0088-0089).
Yokoyama teaches providing lithium carbonate or lithium hydroxide on the surface of a positive electrode in an amount of less than 0.10 mass% to suppress gas formation during battery operation (¶ 0053 & 0184).

However, independent Claim 9 requires, among a plurality of other limitations, that (1) the lithium tungstate is in the form of both fine particles and a thin coating film on the surface of primary particles of a lithium-metal composite oxide in accordance with Claim 9, and (2) Li4WO5 is contained in the lithium tungstate at a proportion of 50 to 90 mol% and Li2WO4 is contained therein at a prorportion 

None of the aforementioned prior art references of record teach or obviate lithium tungstate being in the form of both fine particles and a thin coating film on the surface of primary particles of a lithium-metal composite oxide in accordance with Claim 9. Kawaii does not mention the form of lithium tungstate, Kokado only teaches the dispersion of lithium tungstate between particles of a lithium metal composite oxide, and Yokoyama only discloses lithium tungstate in the form of fine particles on the surface of primary active material particles Furthermore, the prior art of record does not fairly suggest the further provision of lithium contained in a lithium compound other than lithium tungstate on the surface a lithium-metal composite oxide in accordance with Claim 9, wherein said lithium is present in an amount of more than 0 mass% and no more than 0.08 mass%. The primary reference of Kawaii does not include any excess lithium (e.g. in the form of lithium hydroxide or lithium carbonate) on the surface of the lithium-metal composite oxide powder as a result of manufacturing. Therefore, it would not be obvious to modify Kawaii with Yokoyama (who teaches benefits associated with less than 0.10 mass% of lithium stemming from lithium hydroxide or lithium carbonate on the surface of a positive electrode active material) given that Kawaii and Yokoyama utilize entirely different manufacturing methodologies, wherein Yokoyama specifically forms said excess lithium and Kawaii does not form excess lithium. Finally, the prior art of record does not explicitly teach, or otherwise obviate, the instantly claimed proportions of the two specifically claimed forms of lithium tungstate. In particular, the prior art of record neither teaches nor recognizes any specific effect(s) associated with utilizing the two specifically claimed forms of lithium tungstate in the instantly claimed proportions.



Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W VAN OUDENAREN/              Examiner, Art Unit 1729     

/ULA C RUDDOCK/               Supervisory Patent Examiner, Art Unit 1729